Beldock, J.
(dissenting). Chapter 278 of the Laws of 1947, as amended, enables the City of New York to impose a tax “ not in excess of five per cent ’ ’ on admissions and charges for entertainment “ to be collected and administered in such manner as may be provided by * * * local law ’ ’. Pursuant to such authorization, the city of New York has by local law imposed a tax of 5% on enumerated admissions and charges. (Local Laws, 1954, No. 37 of City of New York; Administrative Code of City of New York, § G- 46-2.0, subd. a.) It has chosen, also pursuant to the authorization contained in the enabling act, to collect and administer the 5% tax in such manner as to eliminate that part of the tax which is a fraction of one cent. Where the fraction of the tax is less than one-half cent, the fraction is not required to be paid; where the fraction of the tax is one-half cent or more, a full cent is required to be paid. (Local Laws, 1954, No. 37 of City of New York; Administrative Code, § G 46-2.0, subd. d.) With knowledge that at least two cities had administered an admission tax in the same way under an enabling act containing the same language, the Legislature again re-enacted the statute in exactly the same language without attempting to prohibit such practice. (L. 1952, ch. 742.) At least five cities and two counties of the State have adopted the recommendation of the State Tax Commission to use a similar practice with respect to the administration of sales taxes, where the enabling statute permits a tax on retail sales ‘ ‘ not in excess of two per cent ” (L. 1947, ch. 278, § 1, subd. [a]).
In order to secure complete accuracy and exactitude in the collection and administration of a 5% tax, any method of administration other than the one adopted by the local law would involve either the coinage of tax tokens, or the issue of tax stamps, in denominations of one-half mill. Such a solution would be not only cumbersome, oppressive, and burdensome to the city, the theatre operators, and patrons, but wastefully expensive.
Where the literal application of the language of a statute occasions “ great inconvenience ” (Matter of Meyer, 209 N. Y. 386, 389) or “ involves an absurdity ” (People ex rel. Onondaga Co. Sav. Bank v. Butter, 147 N. Y. 164,168), “ another and more reasonable interpretation is to be sought. * * * The courts must in that event look to the act as a whole, to the subject with which it deals, to the reason and spirit of the enactment, and thereby determine the true legislative intention and purpose; and if such purpose is reasonably within the scope of the language used, it must be taken to be a part of the statute the *380same as if it were plainly expressed. To effect the intention of the legislature the words * * * may be enlarged or restrained in their meaning and operation, and language general in expression may be subjected to exceptions through implication ” (Matter of Meyer, supra, pp. 389-390) and “ the ordinary meaning ” of the words used “ will be modified or altered so as to avoid the absurdity ” (People ex rel. Onondaga Co-. Sav. Bank v. Butler, supra, p. 168).
The clear intention of the Legislature was to authorize the city to impose a tax of 5% and to permit the tax to be collected and administered in such manner as may be provided by local law. To avoid the inconvenience of having tax tokens or stamps in denominations of a half mill, and to avoid the construction of the enabling statute and the local law so as to impose a tax of 4%, if the majority view were adopted (e.g., on admissions of fifty cents), the general language in the enabling statute giving the city authority to impose a tax not in excess of 5% must be construed so as to be subject to an exception through implication where the tax so imposed results in a fraction of one-half cent or more. In dealing with a problem like the present one, the lawmakers may adopt a practical means to facilitate the computation and collection of the tax. Neither the enabling statute nor the tax is defeated merely because the system adopted does not permit a tax for a minor fraction of a cent to be imposed and collected upon a particular admission. The solution adopted by the local law in question is not only practical, but is a commonsense one. In fact, under the circumstances of this case, the solution does more than avoid great inconvenience, it is a matter of necessity caused by the monetary system used in this country.
The amount of the tax in excess of 5% required to be paid by any individual patron who might be affected can never be more than one-half cent. That amount is so trifling as to be neither burdensome nor confiscatory, and should be disregarded under the maxim “ De minimis non curat lex ”. (Wilson v. Philadelphia, 330 Pa. 350, 352.)
It is not now necessary to pass upon the question whether the theatre operators have any standing to attack the local law because it is not urged. (See, however, Morrow v. Henneford, 182 Wash. 625.)
The order and judgment should be affirmed, without modification.
Wenzel and Murphy, JJ., concur with Nolan, P. J.; Beldock, J., dissents and votes to affirm the order and judgment, without modification, in opinion in which MacCrate, J., concurs.
*381Order and judgment (one paper) insofar as appealed from modified by striking out the provision which grants defendants ’ motion for summary judgment and by substituting therefor a provision that the motion be denied, and by striking out the provisions which declare the local law to be valid and constitutional and which dismiss the complaint. As so modified, order and judgment affirmed, with one bill of $10 costs and disbursements to appellants. [See post, p. 892.]